t c summary opinion united_states tax_court bill lewis sr and jocelyn irene knowles-lewis petitioners v commissioner of internal revenue respondent docket no 17296-13s filed date bill lewis sr and jocelyn irene knowles-lewis pro sese julie l payne and connor j moran for respondent summary opinion kerrigan judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar respondent determined deficiencies with respect to petitioners’ federal_income_tax for tax_year sec_2010 and sec_2011 as follows year deficiency dollar_figure big_number after concessions the only issue for our consideration is whether a portion of petitioners’ loss deductions claimed on schedule e supplemental income and loss should be disallowed for and under the passive_loss_rules of sec_469 background some of the facts have been stipulated and are so found petitioners resided in california when they filed the petition petitioners conceded that they received unreported taxable interest_income of dollar_figure and dollar_figure for tax_year sec_2010 and sec_2011 respectively petitioner husband is a retired vietnam veteran during his service in the marine corps he sustained injuries that left his right arm disabled and his feet disabled requiring him to wear orthopedic shoes the department of veterans affairs determined that petitioner husband is disabled and he receives monthly veterans disability assistance he also needs knee replacement surgery and has difficulty seeing during he wa sec_63 years old petitioner wife was employed at provident credit_union during the years in issue petitioners own a triplex apartment that is next door to their residence the property has a washhouse in the back there are six 64-gallon recycling bins and also several large walnut trees the fact that the property is on a route to a nearby recycling center results in greater frequency of the homeless population passing by going through the garbage and sleeping on the property petitioners began renting out the triplex units to tenants in petitioners do not permanently employ anyone to aid in the process of renting out the units or maintaining the property rather petitioner husband personally performs the administrative tasks routine maintenance and repairs administrative tasks petitioner husband acts as the landlord during the years in issue he was available to his tenant sec_24 hours a day when they had a lockout or needed repairs he also collected the rent checks each of petitioners’ tenants paid his or her rent on a different day of the month when petitioner husband collected each tenant’s rent he would drive to the bank to deposit the funds upon his return home he would log the payment in his computer records he also spent time each month performing various computer tasks including generating notices and correspondence with tenants in petitioner husband spent time instituting an unlawful detainer action against one of his tenants routine maintenance petitioner husband performed the same weekly routine during each of the years in issue without ever taking a vacation each morning he would walk around and inspect the grounds for trash left behind by the homeless population on mondays he would clean the washhouse on tuesdays and fridays he would landscape and clean the outside of the buildings the garbage cans and the front yard depending on the season this chore would also require him to rake fallen leaves from the several walnut trees and sweep the fallen walnuts and shells left behind by squirrels on wednesdays he would take all of the recycling bins one by one to the curb on thursdays he would retrieve the recycling bins one by one that he placed at the curb the night before repairs petitioners’ tenants would contact petitioner husband whenever they had a complaint or a repair request petitioner husband would then schedule a repair upon arrival the repairperson would knock on petitioner husband’s door and he would lead the repairperson to the unit needing the service upon completion of the repair petitioner husband would inspect the work or confirm with the tenant that it had been completed properly in petitioner husband facilitated the repair of a faulty toilet a clogged kitchen sink and a broken heater in he facilitated the repair of a faulty heater a leaking gas pipe a broken glass window a faulty electrical wire and a faulty oven at the end of petitioners evicted one of their tenants who was a smoker and who had left the four-bedroom apartment in poor shape and with brown residue all over the walls in early petitioner husband spent time scrubbing the walls clean and otherwise preparing the unit for a new tenant additionally he facilitated the installation of new carpet by researching carpet purchasing it preparing the unit to have the carpet removed scheduling and overseeing the carpet removal and then scheduling and overseeing the installation of the new carpet tax returns petitioner husband personally prepared petitioners’ timely filed form sec_1040 u s individual_income_tax_return for both and on schedule e of the return petitioners reported rents received of dollar_figure and claimed a total real_estate loss deduction of dollar_figure on schedule e of the return petitioners reported rents of dollar_figure and claimed a total real_estate loss deduction of dollar_figure in the statutory_notice_of_deficiency the respondent disallowed dollar_figure and dollar_figure of petitioners’ deductions for and respectively which are the amounts by which their deductions exceeded the allowable sec_469 offset after application of the phaseout provisions of sec_469 discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 generally disallows the passive loss or credit of an individual taxpayer for the taxable_year and treats it as a deduction or credit allocable to the same activity for the next taxable_year sec_469 and b a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for such year sec_469 in general a passive_activity is any activity which involves the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer is treated as materially participating in an activity only if his or her involvement in the operations of the activity is regular continuous and substantial sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 sec_469 provides an exception to the rule that a rental_activity is per se passive the rental activities of a taxpayer in a real_property_trade_or_business who meets certain designated requirements a real_estate_professional are not subject_to the per se rule_of sec_469 sec_469 see kosonen v commissioner tcmemo_2000_107 slip op pincite sec_1_469-9 c income_tax regs rather the rental activities of a real_estate_professional are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional for a taxable_year if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours_of_service during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint tax_return either spouse must satisfy both requirements sec_469 flush language thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are not per se passive under sec_469 petitioners contend that petitioner husband qualified as a real_estate_professional during the tax years in issue because petitioner husband was not otherwise employed we need turn our attention only to the second part of the test in sec_469 material_participation if the taxpayer does not materially participate in a particular real_property_trade_or_business the time he devotes to that activity does not count toward the 750-hour requirement sec_469 see 147_fsupp2d_274 d n j we must first determine whether petitioner husband materially participated in a real_property_trade_or_business a ny real_property rental trade_or_business counts as a real_property_trade_or_business sec_469 petitioner husband clearly participated in a rental trade_or_business a taxpayer is considered to have materially participated in a particular real_estate trade_or_business if one of seven tests set forth in the regulations is met sec_1_469-5t temporary income_tax regs fed reg date sec_1_469-9 income_tax regs one test set forth in sec_1 5t a temporary income_tax regs supra is most relevant here the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year petitioner husband testified that he performed almost all of the necessary work related to the rental of the triplex himself he collected the rents maintained the property daily and weekly and handled all maintenance requests petitioners did not have any employees at times petitioner husband hired contractors to perform specified work these instances were infrequent and insignificant compared to the daily work that he performed see fitch v commissioner tcmemo_2012_358 at supplemented by tcmemo_2013_244 we find that petitioner husband satisfies this test because his participation constituted substantially_all of the participation in the rental of the triplex petitioner husband was a creature of habit he materially participated in a real_estate trade_or_business because his activities were regular continuous and substantial 750-hour requirement we next must determine whether petitioner husband performed more than hours_of_service during each taxable_year per the requirement of sec_469 all of a taxpayer’s real_estate trades_or_businesses in which he materially participates are taken into account to determine whether the 750-hour requirement is satisfied see sec_469 a taxpayer may establish hours of participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily reports are not required if the taxpayer can establish participation by other reasonable means id reasonable means includes appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id we have noted previously that we are not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see eg 135_tc_365 lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 while petitioners did not provide a contemporaneous daily report petitioner husband and petitioner wife each provided a narrative summary regarding petitioner husband’s activities and the approximate number of hours spent performing these activities petitioner husband and petitioner wife testified credibly that because of petitioner husband’s disabilities all of the activities took him significantly longer than might ordinarily be expected regarding his routine repair activities petitioner husband testified that his daily morning inspection of the property took at least half an hour or hours each week he testified that his monday washhouse cleaning took three hours as it required him to haul a heavy bucket of water and perform the manual labor of cleaning he testified that each wednesday it took him at least an hour to haul all six of the recycling bins from the back of the triplex to the curb and that it took the same amount of time each thursday to return them he testified that his landscaping and cleaning activities each tuesday and friday also took two hours or more depending on the season further he credibly testified that he followed a set routine week after week without taking any vacations in addition to their testimony about the time spent on the routine repairs petitioners also provided testimony and receipts verifying the time petitioner husband spent in administrative work petitioner husband testified that each of his tenants paid rent on a different day and that as soon as he received the rent he would take it to the bank to deposit it and then return home and input the transaction in his computer records he testified that each of these trips took him about an hour the record also establishes that petitioner husband spent time each year generating various correspondence with the tenants including initiating an unlawful detainer action in petitioners also provided credible testimony relating to petitioner husband’s involvement in any needed repairs each time a tenant needed a repair the tenant would contact petitioner husband who would facilitate the entire event the record establishes that these occasions arose three times in and five times in additionally in petitioner husband testified that he personally prepared a vacant four-bedroom unit for rental by scrubbing the walls cleaning the unit and facilitating the purchase and installation of new carpet respondent contends that petitioner husband’s estimation of the time it took him to perform all of these activities is overstated and that it is highly unusual for the owner of a single property to spend so much time on these activities while respondent’s contentions may be accurate for most individuals petitioner husband was aged during the years in issue and was a disabled veteran we find petitioners’ testimony as to the time it took petitioner husband to complete these various tasks credible on the basis of the record before us including petitioners’ credible testimony we find that petitioner husband performed services for more than hours each year to arrive at this conclusion we calculated petitioner husband’s time spent performing routine maintenance as follows description daily inspection washhouse cleaning monday landscaping and cleaning tuesday hours week recycle bins wednesday recycle bins thursday landscaping and cleaning friday total hours week total hours year ____ we find that petitioner husband spent hours per year on routine maintenance alone adding in hours each year for the hours each month that petitioner husband spent depositing the rent checks hours months ' hours per year and the additional hours spent on repair facilitation tenant correspondence and the other tasks reflected in the record it is clear that petitioner husband easily spent more than the required hours performing services each year therefore petitioner husband materially participated and petitioners’ rental_activity for the years in issue was not passive for the purpose of sec_469 we find that for the years in issue petitioner husband has established that he satisfies the requirements to qualify as a real_estate_professional under section c any contentions we have not addressed are irrelevant moot or meritless decision will be entered under rule
